1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    PETER FRANKLIN KLEIN,                       Case No. 2:19-cv-04224-JAK (GJS)
12                 Petitioner
                                                      ORDER ACCEPTING FINDINGS
13            v.                                      AND RECOMMENDATIONS OF
                                                      UNITED STATES MAGISTRATE
14    FEDERAL BUREAU OF PRISONS,                      JUDGE
      et al.,
15
                   Respondents.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition [Dkt. 1], the
18   Motion to Dismiss the Petition [Dkt. 8, “Motion”], Petitioner’s Opposition to the
19   Motion [Dkt. 15], Respondent’s Reply [Dkt. 18], all other documents filed and
20   lodged in this action, and the Report and Recommendation of United States
21   Magistrate Judge Dkt. 20, “Report”]. The time for filing Objections to the Report
22   has passed, and no Objections have been filed.
23         Having completed its review, the Court accepts the findings and
24   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
25   the Motion is GRANTED; (2) the Petition is DENIED; and (3) Judgment shall be
26   entered dismissing this action with prejudice.
27   DATE: September 4, 2019                __________________________________
28                                          JOHN A. KRONSTADT
                                            UNITED STATES DISTRICT JUDGE
